Filed 3/9/22 In re Genesis R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re GENESIS R., a Person                                 B311916
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 18CCJP07603A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANNA B.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, D. Zeke Zeidler, Judge. Affirmed.
     Elizabeth Klippi, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                             ******


      Appellant Anna B. (mother) appeals from the juvenile
court’s order terminating parental rights over her daughter
Genesis R. (born 2018). Mother contends the beneficial parent-
child exception to terminating parental rights applies and that an
option other than adoption should be selected as the permanent
plan. We disagree and therefore affirm the juvenile court’s order.

                         BACKGROUND
Detention and Welfare and Institutions Code section 300
petition
       In November 2018, the Los Angeles County Department of
Children and Family Services (the Department) filed a petition
under Welfare and Institutions Code1 section 300, subdivision (b),
alleging that Genesis was at substantial risk of serious physical
harm because of mother’s substance and methamphetamine
abuse; Genesis’s positive toxicology screen for amphetamine at
birth; mother’s mental and emotional problems, which had
required past hospitalization; father Alain R.’s (father)2
amphetamine and methamphetamine abuse; and father’s mental
and emotional problems, including a diagnosis of schizophrenia.


1     All further statutory references are to the Welfare and
Institutions Code.
2     Father is not a party to this appeal.




                                 2
The Department obtained a removal warrant to detain Genesis
from both parents.
      At the November 29, 2018 detention hearing, the juvenile
court ordered Genesis detained from father and released to
mother. The court accorded father monitored visits not to include
mother at a neutral location.
      In January 2019, the Department filed an ex parte
application pursuant to section 385 to detain Genesis from
mother because mother had allowed father to have unauthorized
contact with Genesis in mother’s home. At the January 9, 2019
hearing on the section 385 petition, the juvenile court ordered
Genesis detained from mother. Genesis was placed with
caregivers Mr. and Mrs. J.
Jurisdiction and disposition
      At the January 16, 2019 combined jurisdiction and
disposition hearing, both parents pled no contest to the
allegations of the section 300 petition. The juvenile court
sustained the allegations pertaining to the parents’ substance
abuse problems, as amended by interlineation, dismissed the
remaining counts, and sustained the petition as amended. The
court declared Genesis a dependent child and ordered her
removed from the custody of both parents. Mother and father
were both granted reunification services. Mother’s case plan
included a full drug and alcohol program, random drug testing, a
parenting program, mental health counseling, and individual
counseling. The juvenile court granted mother monitored visits
and gave the Department discretion to liberalize the visits.
Six-month review
      Mother told the social worker in March 2019 that she was
trying to separate from father but was having difficulty doing so




                                3
because father contacted her frequently. Mother was in partial
compliance with her case plan. She had enrolled in a drug and
alcohol program and had 10 negative drug tests and six missed
tests between mid-December 2018 and mid-March 2019. Mother
had also enrolled in mental health services and individual
counseling but had been terminated from her parenting program
for nonattendance. Mother regularly attended monitored visits
with Genesis. On April 23, 2019, the juvenile court ordered the
Department to assess mother for unmonitored visits. On
April 30, 2019, the Department liberalized mother’s visits to
unmonitored visits two times a week for three hours.
       In July 2019, the Department reported that mother had
completed a parenting program, was enrolled in a substance
abuse aftercare program, and was participating in individual
counseling. She continued to test negative for drugs; however,
she missed four tests in April and May of 2019. Mother told the
social worker she was no longer in a relationship with father.
Genesis’s foster parents told the social worker they were willing
to adopt Genesis if the parents failed to reunify and other family
members were not an option.
       At the six-month review hearing held on July 15, 2019, the
juvenile court found mother had made substantial progress in
completing her case plan. The court ordered continued
reunification services for both parents.
Twelve-month review
       Mother told the social worker in September 2019 that she
had been hospitalized for mental health treatment on August 29,
2019. After her discharge on September 4, 2019, mother moved
to a sober living home. Mother said she and father had resumed
their relationship and hoped to reunify with Genesis together.




                                4
       Although mother failed to appear for multiple drug tests,
she was in substantial compliance with her case plan. She
visited frequently with Genesis. Father was not in compliance
with his case plan and had stopped visiting Genesis.
       Genesis remained placed with Mr. and Mrs. J., with whom
she appeared to be well bonded. The social worker observed
Genesis being affectionate with Mrs. J. and asking for the J.’s
younger daughter.
       At the January 14, 2020 12-month review hearing, the
juvenile court found continued jurisdiction was necessary and
continued mother’s reunification services. The court terminated
father’s services.
Eighteen-month review
       The Department reported in June 2020 that mother was
visiting with Genesis two times a week for two hours per visit.
Mother was appropriate during the visits and was teaching
Genesis to say new words. Mother began having three
unmonitored visits per week with Genesis in mother’s backyard.
Mrs. J. reported that Genesis was having some difficulty in
adjusting to the increased visitation schedule. Genesis
sometimes had tantrums or did not want Mrs. J. to leave the
visit.
       At the 18-month review hearing held on June 18, 2020, the
juvenile court found that mother continued to make substantial
progress with her case plan and continued jurisdiction. Pursuant
to a stipulation by the parties, the juvenile court ordered Genesis
returned to mother under the Department’s supervision with
family maintenance services.




                                 5
Section 387 petition
       In August 2020, the Department filed a section 387 petition
alleging that mother had tested positive for amphetamines the
previous month, while Genesis was in her care. The petition
further alleged that on a prior occasion in 2020, mother had
possessed drug paraphernalia in the home. Mother was recently
hospitalized for a methamphetamine overdose and admitted
using methamphetamine on five occasions since Genesis was
returned to her care. She had also continued her relationship
with father. In conjunction with the section 387 petition, the
Department obtained a warrant to remove Genesis from mother.
       At the September 15, 2020 hearing on the section 387
petition, the juvenile court sustained the allegations, found that
its previous disposition had not been effective in protecting
Genesis, and ordered Genesis removed from mother’s custody.
The juvenile court further found that mother had exhausted her
family maintenance and reunification services. The court
terminated mother’s services and set a section 366.26 hearing.
The court granted mother monitored visits at least two times a
week, one hour per visit, and gave the Department discretion to
liberalize the visits.
Section 366.26 report
       In November 2020, the Department reported that mother
had entered a residential drug treatment program in Orange
County. The social worker transported Genesis to mother’s
program facility for three monitored in-person visits between late
August and early October 2020. Although Genesis was hesitant
to interact with mother during the first 10 or 15 minutes of the
initial visits, she later laughed and played with mother on the




                                6
facility’s playground equipment. Mother was appropriate during
the visits.
       Genesis was again placed with Mr. and Mrs. J., who had
been approved as prospective adoptive parents. The J.s
expressed their willingness to adopt Genesis, who was thriving in
their home.
Section 388 petition and termination of parental rights
       Mother filed a section 388 petition in February 2021
seeking to change the order setting the section 366.26 hearing.
Mother requested placement of Genesis with her, or
alternatively, unmonitored visits. Mother stated in her petition
that she was actively focused on her sobriety; had completed a
substance abuse treatment, sober living, and outpatient program;
and attended 12-step meetings with a sponsor. She attached
numerous letters and progress reports in support of her petition.
The trial court set an evidentiary hearing on mother’s section 388
petition for the same date as the section 366.26 hearing.
       In its response to mother’s section 388 petition, the
Department reported that mother had completed her residential
drug treatment program in late 2020. Mother now lived in
Orange County, had a full-time job, and did volunteer work as
well. She had ended her relationship with father and no longer
had any contact with him. Mother said she had a strong support
network and was committed to her sobriety. She admitted
having concerns about Genesis being separated from the
caregivers if the child were returned to her custody. Mother had
some in-person visits with Genesis while mother was in
residential treatment, because the social worker transported
Genesis to mother’s facility. Her current visits were via
FaceTime on Tuesdays and Fridays.




                                7
       Mrs. J. told the social worker that mother had no
monitored in-person visits with Genesis between October 2020
and late February 2021. Mother’s telephonic visits with Genesis
generally lasted no more than five or six minutes. Mrs. J. told
the social worker that Genesis regressed when she was last in
mother’s care. Genesis stopped talking, resumed using a bottle
and pacifier, and would often refuse to eat. Mother told Mrs. J.
that Genesis cried at night for Mrs. J. and for the J.’s daughter.
When Genesis was returned to the caregivers’ home, it took
several months for the child’s verbal skills to return.
       The social worker confirmed that Genesis had regressed
during the attempted reunification with mother. Genesis
continued to struggle with speech delays, and the Department
was adding speech therapy to the child’s services. The social
worker stated that mother did not request in-person visits after
completing residential treatment in October 2020. When the
social worker asked mother about scheduling in-person visits,
mother declined, stating that she was busy and that she had a
long way to drive. The Department was not currently
considering unmonitored visits for mother because she had not
participated in consistent monitored visits. The social worker
opined that mother had not maintained a connection with
Genesis.
       Mother’s in-person monitored visits with Genesis resumed
in February 2021. During the first visit at a local park, Genesis
cried and called for Mrs. J. for approximately 45 minutes, but she
eventually stopped crying and then played and laughed with
mother. When Mrs. J. returned at the end of the visit, Genesis
immediately ran to her, smiled, and said, “Mommy.”




                                8
       Mrs. J. reported that Genesis was clingy and whiny the day
after her initial monitored visit with mother. Mother’s video visit
with Genesis later that week started out well, but Genesis “shut
down” several minutes into the call and began crying.
       At the outset of mother’s subsequent monitored visits,
Genesis clung to Mrs. J. and pretended to be asleep. Mother
eventually engaged Genesis, and Mrs. J. was able to leave the
park without incident. The social worker observed Genesis
smiling and playing with mother during the visits. Genesis
called mother “Nanna.” When Mrs. J. returned at the end of the
visits, Genesis ran to her and said “Mommy.”
       Mother’s video visits with Genesis after the in person visits
followed the same pattern. Genesis was fine for the first few
minutes of the call but she then “shut down” and would not speak
or make eye contact with mother.
Section 388 and 366.26 hearings
       On March 18, 2021, the juvenile court held a hearing on
mother’s section 388 petition, followed immediately thereafter by
a section 366.26 hearing. The court received into evidence the
Department’s reports and a letter submitted by mother.
       Mother testified about her experience in her residential
drug treatment program, sober living facility, and her current
independent housing. She affirmed her commitment to sobriety
and said she had a robust support network and had separated
from father.
       Mother testified that she had monitored visits with Genesis
while in residential treatment because the social worker had
driven Genesis from Los Angeles to mother’s facility in Orange
County. Mother explained that she did not continue in-person
visits with Genesis after completing her residential treatment




                                 9
because she did not feel sufficiently stable in her sobriety. Her
in-person visits with Genesis resumed in February 2021. Mother
acknowledged that the first visit was difficult, but she said that
the quality of the visits improved thereafter and Genesis
willingly came to her. Mother testified that in addition to
monitored visits she has 15- to 30-minute FaceTime visits with
Genesis. Mother concluded by stating that her sobriety is a
priority because she could not adequately parent Genesis if she
were not sober.
       After hearing argument from the parties, the juvenile court
denied mother’s request to return Genesis to her custody. The
court granted mother’s request for unmonitored visitation but
noted that its order granting that request would be superseded if
mother’s parental rights were terminated.
       The matter then proceeded to the section 366.26 hearing.
Mother’s counsel argued that the beneficial parent-child
exception to terminating parental rights applied, that mother’s
visitation was regular and consistent, and that Genesis would
benefit from maintaining a relationship with mother. Counsel for
Genesis and the Department argued for termination of parental
rights.
       At the conclusion of the hearing, the juvenile court found
that mother had not maintained regular visitation with Genesis
and had not established a bond with her. The court further found
that mother had not shown that terminating parental rights
would be detrimental to Genesis. The juvenile court found that
Genesis was adoptable and that no exception to adoption applied.
The court then terminated parental rights. This appeal followed.




                               10
                           DISCUSSION
I.     Applicable law and standard of review
       Once a juvenile court has terminated reunification services
and determined that a child is adoptable, the court is required to
terminate parental rights unless it finds an applicable exception.
(§ 366.26, subd. (c)(1).) The exception at issue here, sometimes
referred to as the beneficial parent-child exception, applies when
“[t]he court finds a compelling reason for determining that
termination would be detrimental to the child” because “[t]he
parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
       The parent bears the burden of proving that the exception
applies. (In re L. Y. L. (2002) 101 Cal.App.4th 942, 952-954.) To
do so, the parent must prove the three statutory elements: “(1)
regular visitation and contact, and (2) a relationship, the
continuation of which would benefit the child such that (3) the
termination of parental rights would be detrimental to the child.”
(In re Caden C. (2021) 11 Cal.5th 614, 631 (Caden C.).)
       For the first element, visitation, the question is simply
whether the parent visited consistently, as permitted by court
orders. The focus is not on punishing or rewarding parents for
their behavior in visiting or maintaining contact, but on the best
interests of the child. (Caden C., supra, 11 Cal.5th at p. 632.)
       As to the second element, whether the child would benefit
from continuing the relationship, “the parent must show that the
child has a substantial, positive, emotional attachment to the
parent—the kind of attachment implying that the child would
benefit from continuing the relationship.” (Caden C., supra, 11
Cal.5th at p. 636.) The parent must also show that “the




                                11
relationship promotes the well-being of the child to such a degree
as to outweigh the well-being the child would gain in a
permanent home with new, adoptive parents.” (In re Autumn H.
(1994) 27 Cal.App.4th 567, 575 (Autumn H.).) Relevant factors in
assessing the parent-child relationship include “[t]he age of the
child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and
child, and the child’s particular needs.” (Id. at p. 576.)
       For the third element, whether termination would be
detrimental to the child, the court must determine “how the child
would be affected by losing the parental relationship—in effect,
what life would be like for the child in an adoptive home without
the parent in the child’s life.” (Caden C., supra, 11 Cal.5th at
p. 633.)
       We review the juvenile court’s findings concerning
visitation and whether the child would benefit from continuing
the relationship with the parent for substantial evidence.
(Caden C., supra, 11 Cal.5th at pp. 639-640.) Whether
termination of parental rights would be detrimental to a child
because of the child’s relationship with the parent is a question
we review for abuse of discretion. (Ibid.)
II.    There is substantial evidence that Genesis did not
       have a substantial, positive emotional attachment to
       mother and that Genesis would not benefit from
       continuing the relationship
       Mother did not sustain her burden of establishing that
Genesis had a substantial, positive, emotional attachment to her3

3     Mother must establish all three elements of the beneficial
parent-child exception. (Caden C., supra, 11 Cal.5th at p. 631.)
She did not sustain her burden of establishing a substantial




                                 12
at the time of the section 366.26 hearing. The evidence is to the
contrary. The record shows that Genesis was reluctant to engage
with mother during recent monitored visits and clung to Mrs. J.
instead. When Mrs. J. returned at the end of the visits, Genesis
immediately ran to her and called her “Mommy.” The social
worker who monitored the in-person visits opined that mother
had not maintained a connection with Genesis.
      Genesis’s behavior after the monitored visits indicated that
interaction with mother had a negative effect on the child.
Genesis became clingy and insisted on remaining in the same
room as Mrs. J. Genesis told her foster family members “no
Nana” (the child’s name for mother) and repeatedly said “no bye
bye Nana,” signaling her distress at being left with mother
during monitored visits. FaceTime visits with mother following
the in-person visits were unsuccessful. Genesis “shut down”
completely a few minutes into the calls and refused to speak or
make eye contact with mother.
      Genesis’s relationship with her prospective adoptive family,
in contrast, was strongly positive. She was clearly bonded to the
J.s and their children and was openly affectionate with them.
The social worker noted that Genesis viewed her caregivers as
her family and that losing the only family the child had ever
known would be traumatic. Mother also expressed concerns
about Genesis being separated from her caregivers.



positive emotional attachment with Genesis or that terminating
parental rights would be detrimental to the child. We therefore
need not address the juvenile court’s finding with respect to the
first element—whether mother maintained consistent visitation
with Genesis.




                                13
       At the time of the section 366.26 hearing, Genesis was two
years old and had spent nearly her entire life with her
prospective adoptive family. She was thriving in her caregivers’
home. The J.s wanted to adopt Genesis and were committed to
providing a loving and stable home for her. Genesis’s
relationship with mother was attenuated, at best, and interaction
with mother often had a negative effect on the child. There is
substantial evidence in the record that Genesis’s relationship
with mother did not promote the well-being of the child to such a
degree as to outweigh the benefits she would gain in a permanent
home with her prospective adoptive family. (Autumn H., supra,
27 Cal.App.4th at p. 575.)
       Mother contends the juvenile court erred by focusing
unduly on her ongoing struggles with substance abuse, whether
those problems made her an unfit parent, whether she occupied a
parental role when interacting with Genesis, and whether her
problems made her an unfit parent. Those considerations are
improper, she argues, when assessing the parent-child
relationship for purposes of applying the beneficial parent-child
exception.
       The California Supreme Court has stated that while “[a]
parent’s continued struggles with the issues leading to
dependency are not a categorical bar to applying the [beneficial
parent-child] exception,” those issues “often prove relevant to the
application of the exception.” (Caden C., supra, 11 Cal.5th at
p. 637.) Issues that led to dependency jurisdiction are relevant if
they inform the juvenile court’s decision whether the child would
benefit from continuing the relationship with the parent and
would be harmed by losing it. (Id. at p. 638.) The record here
shows that mother’s ongoing struggle with her sobriety was an




                                14
impediment to maintaining a substantial, positive, emotional
attachment with Genesis. Mother’s relapse during the summer
of 2020 was the cause of her failed reunification with Genesis and
resulted in the child’s re-placement with the J.s, with whom
Genesis developed a strong bond. Mother’s concern about her
continued sobriety prevented her from attending in-person visits
with Genesis for nearly five months after she completed her
residential drug treatment. The juvenile court did not err by
considering mother’s struggles with her sobriety when assessing
mother’s relationship with Genesis and whether Genesis would
benefit from continuing that relationship. (Id. at p. 637.)
      In re E.T. (2018) 31 Cal.App.5th 68 and In re Amber M.
(2002) 103 Cal.App.4th 681, which mother cites as support for
her claim of juvenile court error, are distinguishable. The
mothers in those cases struggled with substance abuse problems
and failed to reunify with children who were nevertheless
strongly bonded to them. The appellate courts in both cases
reversed the order terminating parental rights, finding the
evidence supported application of the beneficial parent-child
exception. (E.T., at p. 77; Amber M., at p. 690.) The court in E.T.
noted that the children were four years old and had spent nearly
half their lives with their mother, to whom they were very
bonded. (E.T., at p. 77.) The court in Amber M. pointed to
evidence of a beneficial parental relationship that included a
bonding study and a court appointed special advocate report.
(Amber M., at p. 690.) No similar evidence was presented in this
case.
      Mother’s claim that the juvenile court erroneously based its
decision on the fact that she did not occupy a “parental role” in
Genesis’s life is also unavailing. Some appellate courts have




                                15
expressed concern that a juvenile court’s use of that term or
similar terms such as “parental relationship” in the context of the
beneficial parent-child exception suggest that an improper legal
standard was applied. (See In re J.D. (2021) 70 Cal.App.5th 833
[juvenile court’s conclusory determination that the mother’s
relationship with child did not “‘amount to a parental bond’” did
not address whether child had a substantial, positive emotional
attachment to parent]; In re B.D. (2021) 66 Cal.App.5th 1218,
1230 [questioning whether juvenile court improperly “equated a
parental role, as it related to application of the parent-child
relationship exception, with the ability to parent ‘on a fulltime
basis’”].) That concern is not present here. Notably, the records
in J.D. and B.D. contained evidence of a strong parent-child bond.
(See, e.g., J.D., at pp. 856-857 [visitation logs showed child
referred to the mother as “mommy,” exhibited affection during
visits and frequently told her that he loved her]; B.D., at p. 1229,
fn. 4 [visitation monitors reported that children were always
happy to see parents and greeted them with hugs, children
looked forward to visits and expressed sadness when they ended
because they wanted parents to live with them].) No similar
evidence of a strong bond between Genesis and mother is present
in this case. Rather, the evidence indicates that interaction with
mother had a negative rather than positive effect on Genesis.
The juvenile court’s statement that mother did not occupy a
“parental role” does not persuade us that the court applied an
incorrect legal standard in this case.
III. No abuse of discretion in terminating parental rights
       The juvenile court did not abuse its discretion by
concluding that terminating parental rights would not be
detrimental to Genesis. The relevant inquiry in this




                                16
determination “is how the child would be affected by losing the
parental relationship—in effect, what life would be like for the
child in an adoptive home without the parent in the child’s life.”
(Caden C., supra, 11 Cal.5th at p. 633.) Given the absence of
evidence that Genesis had a substantial, positive, emotional
attachment to mother, or that mother’s relationship with Genesis
promoted the child’s well-being to such an extent as to outweigh
the benefits to be gained from a permanent home with
prospective adoptive parents to whom Genesis was closely
bonded, the record discloses no abuse of discretion.

                           DISPOSITION
      The order terminating parental rights is affirmed.


                                     ___________________________
                                     CHAVEZ, J.
We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                17